Title: From Thomas Jefferson to Gouverneur Morris, 1 June 1793
From: Jefferson, Thomas
To: Morris, Gouverneur



Dear Sir
Philadelphia June 1. 1793.

The bearer hereof Majr. Jackson formerly of the army, and afterwards of the President’s family, is already too well known to you to need any recommendations from me. Yet a sense of his merit will not permit me to forbear mentioning that your attentions to him will confer an obligation on me. The circumstances of the times too may perhaps render the attentions of your office necessary for him, in which case, as one among our best citizens, I am sure he will have the benefit of them. I am happy in every occasion of expressing to you the sentiments of respect & esteem with which I am Dear Sir Your most obedt & most humble servt

Th: Jefferson

